Citation Nr: 0014142	
Decision Date: 05/30/00    Archive Date: 06/05/00

DOCKET NO.  99-03 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than April 7, 1997, 
for a grant of service connection for partial amputation of 
the distal phalanx of the left index finger.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from June 1951 to May 1955.

This appeal comes before the Board of Veterans' Appeals 
(Board) following a November 1997 rating decision which 
granted service connection for partial amputation of the 
distal phalanx of the left index finger.  The award was made 
effective from April 7, 1997, and the veteran disagreed with 
this effective date.

The Board notes that, while service connection was granted 
for the left index finger, the veteran's claim was for a 
"ring" finger disability.  Additionally, the available 
record includes service medical records that refer to the 
"middle" finger, and an October 1997 VA examination which 
repeatedly refers to the "ring" finger, except in the 
diagnosis.  (The October 1997 diagnosis is the only place 
where "index" finger is mentioned.)  Although this evidence 
raises a question as to the proper characterization of the 
service-connected disability, the appeal presently before the 
Board is limited to the effective date for the award of 
service connection for a left index finger disability.  The 
Board's decision that follows is limited in this manner; 
nevertheless, the characterization question is referred to 
the RO for further consideration.  


FINDINGS OF FACT

1.  The veteran's first claim was for service connection for 
disability of the left third finger, and was filed in July 
1955.

2.  In September 1955, the veteran was notified that his 
claim had been disallowed because he had failed to report for 
a scheduled examination.

3.  The claim which led to the grant of service connection 
for partial amputation of the distal phalanx of the left 
index finger was filed on April 7, 1997.


CONCLUSION OF LAW

The earliest effective date assignable for the award of 
service connection for partial amputation of the distal 
phalanx of the left index finger is April 7, 1997.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.158 (1999); 
38 C.F.R. § 3.28 (1955).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that the veteran wrote a letter dated 
June 30, 1955, indicating that he had sustained an injury to 
the third digit of his left hand and had sought service 
connection from VA without results.  This correspondence was 
received at VA on July 8, 1955, and VA responded that no 
application for benefits had previously been received.  The 
veteran was advised to submit a claim which would be promptly 
considered.  

A formal claim for left third finger disability was received 
by VA later in July 1955.  The veteran was subsequently 
scheduled for a VA medical examination in August 1955.  
Service medical records were thereafter received indicating 
that the appellant had injured the third digit of the left 
hand in January 1954, diagnosed as a wound, incised tip of 
the left middle finger for which he underwent a skin grafting 
procedure.  He was discharged to duty some three weeks later.  
However, upon examination in May 1955 for separation from 
service, no reference to the left middle finger injury or 
residuals thereof was recorded. 

The RO informed the veteran by letter dated September 13, 
1955, which letter was sent to the veteran's last known 
address, that his claim had been disallowed because he had 
failed to report for a scheduled VA examination.  The veteran 
was given the option to explain the reason for his failure to 
report, and indicate his willingness to appear for another 
examination.  The record does not show further correspondence 
or contact with the veteran until a claim for service 
connection for left ring finger disability was received on 
April 7, 1997.

In accordance with Title 38, United States Code, the 
effective date of an award based on an original claim shall 
be fixed pursuant to the facts found, but shall not be 
earlier than the date of receipt of application therefor.  
The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application therefor is received within one year 
from such date of discharge or release.  38 U.S.C.A. 
§ 5110(a), (b)(1).  Otherwise, the effective date of an award 
of compensation based upon direct service connection, a claim 
reopened after final disallowance, or a claim for an increase 
will be the date of receipt of a claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.  

The record reflects that the veteran's initial claim for 
service connection for left third finger disability was 
received by the RO in July 1955.  However, that claim was 
disallowed by the RO in September 1955 because the veteran 
did not report for a rating examination.  The authority for 
such action appears in regulations governing the manner of 
handling "abandoned" claims.  38 C.F.R. § 3.28 (1955) (when 
a claimant fails to appear for a scheduled VA examination or 
fails to provide other requested evidence, further action on 
such a claim is not to be taken unless a new application is 
received; however, should a new application be received and 
the benefit granted, compensation may not commence until the 
date of the filing of the new application).  

Although the veteran has claimed that he did not receive the 
September 1955 letter, the Board notes that the letter was 
sent to the very address provided by the veteran and there is 
no indication that it was returned by the Postal Service as 
undeliverable.  Consequently, the Board finds that VA met its 
obligation to inform the veteran of the disallowance, and 
could do no more given that the address provided by the 
veteran was the one VA used to notify him of the 
disallowance.  

In view of the foregoing, the Board concludes that the 
veteran abandoned his claim of service connection for left 
third finger disability as it is demonstrated that he did not 
inquire into the status of his claim for more than 40 years.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The 
Board points out that while service medical records did 
indeed indicate that the appellant injured and received 
treatment for a finger injury in service, no defect or 
residual thereof was noted at service discharge.  Therefore, 
there was no medical confirmation at that time as to whether 
or not there was a current disability.  Hence, the additional 
evidence by way of examination was sought.  If this was the 
same finger for which service connection was de facto granted 
in November 1997, the application of the rules governing 
abandoned claims requires that no compensation be awarded 
until the date of receipt of the new application-April 7, 
1997.  If, however, the November 1997 grant is viewed as a 
grant of service connection for disability affecting a finger 
other than the third finger of the left hand, then the Board 
concludes that the April 1997 claim was the first time such a 
claim was ever made.  In that case, the rule of 38 U.S.C.A. 
§ 5110 requires that the date of claim (April 7, 1997) be the 
effective date for the award of compensation.  Either way, an 
earlier effective date is not warranted.  


ORDER

The appeal is denied. 



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

